Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	DETAILED ACTION	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a written description rejection.
An RSV SH ectodomain comprising SEQ ID# 3 is required and variants of SEQ ID#s 1-3.


SEQ ID# 3 is only nine amino acids in length.
The specification does not teach variants of SEQ ID#s 1-3 that function as SH ectodomains.
The specification does not teach the range of sequences that are still immunogenic RSV SH ectodomains that are only seven residues in length that function in the method or have the function of being RSV SH ectodomains. 
While the artisan can recognize SHe A and SHe B sequences as RSV, the specification does not show possession of the range of variants that have the function of RSV SH ectodomain immunogen and are less than the full ectodomain or are only seven residues long. 

Claims 1-8, 10, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method using SEQ ID#1, does not reasonably provide enablement for the method with the peptide as claimed including SEQ ID# 3 and variants of SEQ ID#s 1-3 to evoke protective immunity for RSV in a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

The claims are drawn an immunogenic composition and to evoking a protective immune response against an RSV infection.
The claims encompass preventing infection and an effective vaccine.
A protective immune response is the hallmark of a vaccine. 
et al. (DNA and CELL BIOLOGY 2015, Vol 34, pages 505-510) teach that there is no vaccine or effective anti-RSV therapy available (abstract). 
Murphy et al. (Virus Research 1994 Vol 32, pages 13-26) teach that subunit vaccines have the problem of increased lung pathology and ineffective immune response as well as that protein antigens that are highly immunogenic in mice can have greatly reduced immunogenicity in humans (page 17). 
The specification does not teach using SEQ ID#3 (only nine residues) only to prevent RSV infection in a subject or that SEQ ID#3 functions as an RSV ectodomain.
The specification does not teach variants of SEQ ID#s 1-3 that function as SH ectodomains.
The art teaches that SH did not reduce RSV titer in challenge (abstract, Conners et al. J Virology Vol 65, pp 1634 1991) thus it does not appear to be immunogenic under the conditions of Conners et al.
Thus, there are art recognized issues with subunit RSV vaccines, there is no RSV vaccine at present, and the art does not recognize SH as an effective antigen or immunogen.
Thus, it would require undue experimentation to make and use the invention as claimed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


s 1, 3, 5, 10, and 20 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Akerlind-Stopner et al. (J Med Virology 40:112-120 1993 from IDS).
For claim 1, Akerlind-Stopner et al. teach peptides of the RSV ectodomain (peptides GP22 and GP9, Table 1) that are chemically linked to a carrier protein KLH (chemically linked for claim 5) (page 113 col 2 middle) that are variants of SEQ ID #S 1-3 (as in claim 3).  For claims 10 and 20, the peptides were formulated for injection and administered to guinea pigs (para spanning pages 113-114).
For the definition of variants from para 11 of the PGPub, they can include deletions.
The prior art peptides are variants of SEQ ID# 3 by deletion of the C-terminal P residue. They are variants of SEQ# 1 and 2 by multiple deletions from the ends. 
While the preamble limitation of protecting against RSV infection was not tested for, the method step is the same and thus expected to have the same result.  
Thus, Akerlind-Stopner et al. anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olmsted et al. (J Virology Vol 63, pp 2019 1989) and Whitacre et al. (Expert Review of Vaccines Volume 8, 2009 - Issue 11, from IDS).

Olmsted et al. do not teach the SH linked to a carrier.
Whitacre et al. teach that HBV VLP like particles can be made that express a vaccine antigen including the external domain from an influenza virus and it was successful in protecting mice from lethal challenge (page 1570, col 1, middle). And it is known used with adjuvant (page 1570, col 1, near top).
One of ordinary skill in the art at the time of invention would be motivated to use the ectodomain (analogous to the external domain used from influenza) to make a vaccine as discussed in Whitacre et al. and have the expectation of success of making the particles for use as an immunogenic composition because the carrier was shown to be an effective carrier in viral vaccines.
One of ordinary skill in the art at would know that other carriers are known and are chemically linked, such as KLH, as used above in the 102 rejection. 
Thus, it would have been prima facie obvious at the time of invention to modify the RSV SH of Olmsted et al. to use the ectodomain to make a VLP for use in an immunogenic composition.
 
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olmsted et al. (J Virology Vol 63, pp 2019 1989) and Whitacre et al. (Expert Review of Vaccines Volume .
Olmsted et al. and Whitacre et al. are discussed above.
Olmsted et al. and Whitacre et al. do not teach a pentameric carrier.
McFarlane et al. teach a protein carrier that can be used for protein vaccines and has a pentameric structure (abstract) and that the repetitive presentation of antigen generates a strong immune response (page 105, col 2, first full para).
One of ordinary skill in the art at would know that SH forms pentamers in nature and would be able to choose structures that formpentamers and have the expectation of success knowing that repetitive presentation of the antigen as a pentamer can generate an immune response. 
Thus, it would have been prima facie obvious at the time of invention to modify the RSV SH of Olmsted et al. and Whitacre et al. to make a pentamer as taught by McFarlane et al.  use in an immunogenic composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-8, 10, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10117926. Although the claims at issue are not identical, they are not patentably distinct from each other because while the patent contains only method claims, and only claim 10 is a method in the application, the product used is the same and it would be obvious to use the product in the method. This is a CON of the parent and there is not restriction to provide safe harbor from 35 USC 121.

Claims 1-8, 10, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9409973. Although the claims at issue are not identical, they are not patentably distinct from each other because while the patent contains only method claims, and only claim 10 is a method in the application, the product used is the same and it would be obvious to use the product in the method. This is a CON of the parent and there is not restriction to provide safe harbor from 35 USC 121.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MYRON G. HILL
Examiner
Art Unit 1648


/M. H./
Examiner, Art Unit 1648


/Shanon A. Foley/Primary Examiner, Art Unit 1648